Title: To Benjamin Franklin from Jean-Daniel Schweighauser, 23 April 1778
From: Schweighauser, Jean-Daniel
To: Franklin, Benjamin


Monsieur!
Nantes 23. Avril 1778
La presente Vous sera remise par Monsieur Dobrée mon Gendre qui se trouvant a Paris a desiré avoir l’honneur de vous rendre ses devoirs et ses respects. Permettez que je le recommande à votre bon accueil, a Votre bienveuillance, et à vôtre protection, en vous priant de vouloir bien luy être favorable dans les occasions oû il pourra avoir besoin de reclamer vos bons offices. Nous vous en serons conjoinctement des plus reconnoissans, et nous nous estimerons infiniment heureux de pouvoir vous convaincre des sentimens de veneration et de Sincerité avec lesquels j’ai l’honneur d’être, Monsieur, Votre très humble et très obeïssant serviteur
J. D. Schweighauser
 
Addressed: A Monsieur / Monsieur le Docteur / Fräncklin, Ministre / Plenipotentiaire des Etats unis / de l’Amerique à / Passÿ / près de Paris
Notation: Shweighauzer, Nantes 23. Avril 1778.
